     Case 2:19-cv-00350-SMJ           ECF No. 28        filed 08/28/20   PageID.2179 Page 1 of 8




 1    Natalie N. Kuehler, WSBA #50322
 2    RYAN & KUEHLER PLLC
 3    PO Box 3059
 4    Winthrop, WA 98862
 5    (509) 996-2832
 6    nk@ryankuehler.com
 7
 8
 9
10
11                             IN THE UNITED STATES DISTRICT COURT
12                          FOR THE EASTERN DISTRICT OF WASHINGTON
13                                                  :
14                                                  :
15    ALLIANCE FOR THE WILD ROCKIES,                : No. 2:19-cv-00350-SMJ
16                                                  :
17                                       Plaintiff  : BRIEF IN SUPPORT OF MOTION OF
18    v.                                            : CONSERVATION NORTHWEST, THE
19                                                  : METHOW VALLEY CITIZENS COUNCIL,
20    UNITED STATES FOREST SERVICE; VICKI           : AND THE WILDERNESS SOCIETY FOR
21    CHRISTIANSEN, Chief of the Forest Service;    : LEAVE TO FILE AMICUS BRIEF IN
22    KRISTIN BAIL, Forest Supervisor of the        : SUPPORT OF DEFENDANTS
23    Okanogan-Wenatchee National Forest; and       :
24    GLENN CASAMASSA, Regional Forester for        :
25    Region 6 of the U.S. Forest Service,          :
26                                                  :
27                                       Defendants :

28                                        I.         INTRODUCTION

29         Proposed amici curiae Conservation Northwest, the Methow Valley Citizens Council, and

30   The Wilderness Society respectfully request that the Court exercise its inherent discretion to

31   approve their Motion for Leave to File Amicus Brief in Support of Defendants in this action.

32   Counsel for Plaintiff and Defendants have been contacted and take no position on this motion.

33                                             II.    ARGUMENT

34         Proposed amici and their members are deeply affected by the Forest Service’s ability to

35   proceed with the restoration efforts designed to be implemented in the Mission Restoration



       Memo of Law in Support of
       Motion for Leave to File Amicus Brief
      Case 2:19-cv-00350-SMJ           ECF No. 28     filed 08/28/20     PageID.2180 Page 2 of 8




 1   Project that is at the heart of Plaintiff’s lawsuit. They therefore write to offer guidance, from the

 2   perspective of long-standing conservation advocacy organizations, on the development of the

 3   Mission Restoration Project and the harmful impact to the affected landscape and aquatic

 4   environment of any court decision invalidating the Forest Service’s environmental assessment

 5   and finding of no significant impact.

 6          Absent specific local rules, district courts have broad discretion to grant leave to

 7   participate as amicus curiae. Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on

 8   other grounds by Sandin v. Conner, 515 U.S. 472 (1995); see also Stuart v. Huff, 706 F.3d 345,

 9   355 (4th Cir. 2013) (noting that non-parties have the option to file amicus briefs in district court

10   proceedings and that such amici “often make useful contributions to litigation”). An amicus

11   curiae brief should “normally be allowed”, especially when “the amicus has unique information

12   or perspective that can help the court beyond the help that the lawyers for the parties are able to

13   provide.” Community Ass’n for Restoration of the Env’t (CARE) v. DeRuyter Bros. Dairy, 54 F.

14   Supp. 2d 974, 975 (E.D. Wash. 1999).

15          There is no Federal Rule of Civil Procedure that applies to motions for leave to appear as

16   amicus curiae in district court, so district courts exercising this discretion often look for guidance

17   to Federal Rule of Appellate Procedure 29, which applies to amicus briefs in federal appellate

18   cases. See, e.g., Am. Humanist Ass’n v. Md.- Nat’l Capital Park & Planning Comm’n, 147 F. Supp.

19   3d 373, 389 (D. Md. 2015). FRAP 29 provides that prospective amici must file, along with the

20   proposed brief, a motion that states “the movant’s interest” and “the reason why an amicus brief

21   is desirable and why the matters asserted are relevant to the disposition of the case.” Fed. R. App.
                                                      2
     Memo of Law in Support of
     Motion for Leave to File Amicus Brief
      Case 2:19-cv-00350-SMJ           ECF No. 28       filed 08/28/20     PageID.2181 Page 3 of 8




 1   Proc. 29(a)(3). Proposed amici here fulfill “the classic role of amicus curiae . . . in a case of general

 2   public interest[ ] … [by] supplementing the efforts of counsel[ ] and drawing the court’s attention

 3   to law that might otherwise escape consideration.” Funbus Sys., Inc. v. State of Cal. Pub. Utils.

 4   Comm’n, 801 F.2d 1120, 1125 (9th Cir. 1986) (citing Miller-Wohl Co. v. Comm’r of Labor &

 5   Indus., 694 F.2d 203, 204 (9th Cir. 1982)). Indeed, Conservation Northwest, the Methow Valley

 6   Citizens Council, and The Wilderness Society all have a strong interest in the underlying lawsuit,

 7   and as conservation organizations that strongly support the Mission Restoration Project have a

 8   unique perspective to offer the Court.

 9          A. Proposed Amici Curiae are Conservation Advocacy Organizations Who
10             Participated in the Development of the Mission Restoration Project.
11
12          Conservation Northwest (CNW) is an advocacy organization based in Washington State

13   whose mission is to conserve local wildlands and wildlife. CNW engages in science-based

14   advocacy, and works on the ground to engage with scientists, agencies, and communities to

15   advance restoration projects that improve the ecological resilience of forests and watersheds.

16   CNW was an early player in the process of developing and engaging in Forest Service

17   collaboratives, and has been an active member of the North Central Washington Forest Health

18   Collaborative (Collaborative) that helped the Forest Service develop the Mission Restoration

19   Project. CNW has a deep and longstanding organizational interest in the Methow Valley

20   ecosystem where the Mission Restoration Project is located. CNW also was involved in the

21   Methow Headwaters Campaign, which resulted in the successful passage of legislation

22   preventing mining in the entire Methow River headwaters basin. CNW is also an active voice

                                                        3
     Memo of Law in Support of
     Motion for Leave to File Amicus Brief
      Case 2:19-cv-00350-SMJ           ECF No. 28   filed 08/28/20    PageID.2182 Page 4 of 8




 1   strongly advocating for the protection of grizzly bear habitat and the recovery of a sustainable

 2   grizzly bear population in the North Cascades ecosystem.

 3          The Methow Valley Citizens Council (MVCC) is a community advocacy organization

 4   dedicated to the protection of the Methow Valley’s natural environment and character. MVCC

 5   educates the public and key decision makers on environmental and land use issues, engages

 6   citizen participation, and advocates - when necessary through litigation - to ensure that

 7   environmental laws and regulations are followed. MVCC played a key role in the Methow

 8   Headwaters Campaign, and worked closely with local citizenry, businesses, agencies and

 9   governments, as well as other nonprofit organizations, to secure the protection of the Methow

10   River’s headwaters from future mining activities. MVCC is also a strong advocate for local grizzly

11   bear population recovery efforts and has worked closely in partnership with Defenders of

12   Wildlife, Conservation Northwest, the National Parks Conservation Association and others to

13   build awareness and community support for sharing the landscape with the great bears. MVCC

14   informally participated in the Collaborative and the development of the Mission Restoration

15   Project for years, and became a formal member in 2017. MVCC supports the science behind the

16   2012 Okanogan-Wenatchee Forest Restoration Strategy, which replaced the more limited Dry

17   Forest Restoration Strategy and on which the Mission Restoration Project is based. MVCC is

18   committed to, and invested in, assisting the Forest Service in adaptively managing large

19   landscape projects like the Mission Restoration Project and in ensuring the Mission Restoration

20   Project’s successful implementation.


                                                    4
     Memo of Law in Support of
     Motion for Leave to File Amicus Brief
      Case 2:19-cv-00350-SMJ           ECF No. 28   filed 08/28/20   PageID.2183 Page 5 of 8




 1          The Wilderness Society (TWS) is a national non-profit organization whose mission is to

 2   unite people to protect America’s wild places. TWS’s advocacy and actions are based in sound

 3   science to protect and defend nature and create enduring solutions for future generations. Like

 4   CNW and MVCC, TWS has strong roots in the Methow Valley and has spent a significant amount

 5   of staff time and resources in advocating for the preservation and restoration of public lands in

 6   the area. Most recently, TWS was a crucial player in the successful Methow Headwaters

 7   Campaign, and provided strategic leadership, policy advocacy, and financial support to the

 8   Campaign.

 9          TWS has a long history of engaging in forest health collaboratives, including several in

10   Washington State and, in particular, the Collaborative. Indeed, TWS was one of the founding

11   members of that Collaborative, and a TWS staff member chaired the Collaborative’s Projects

12   Workgroup from 2013-2016, when the Mission Restoration Project was intensively discussed

13   and developed. TWS worked closely with the Methow Valley Ranger District, in which the

14   Mission Restoration Project is located, to gather inventory data, inspect potential sites for

15   thinning, prescribed burning and road decommissioning, and conduct public outreach and

16   education. TWS is pleased with the project alternative ultimately selected by the Forest Service,

17   and supports the Mission Restoration Project because it is exemplary of the collaborative,

18   holistic, science-based active management that is needed to help the distinctive flora and fauna

19   of the eastern North Cascades region adapt to global climate change.

20


                                                    5
     Memo of Law in Support of
     Motion for Leave to File Amicus Brief
      Case 2:19-cv-00350-SMJ           ECF No. 28    filed 08/28/20    PageID.2184 Page 6 of 8




 1          B. Proposed Amici Curiae have Strong Interest in this Case.

 2          Proposed amici CNW, MVCC, and TWS have a strong interest in this case because each has

 3   invested substantial time and resources participating in collaborative processes that are designed

 4   to move land management projects forward despite deep and longstanding divisions among

 5   interest groups over the management of National Forest lands in Washington. Those processes

 6   enable a diverse range of citizens to work with the Forest Service to develop projects that improve

 7   the condition of the land and aquatic ecosystems, provide economic and scientific resources, and

 8   gain strong community support while complying with all applicable laws governing the

 9   management of National Forests.

10          Proposed amici CNW, MVCC, and TWS all have longstanding and deep organizational

11   conservation interests in the public lands on the Okanogan-Wenatchee National Forest and

12   participated in the development of the Mission Restoration Project that is the subject of this

13   lawsuit and its restoration goals. CNW, MVCC, and TWS believe strongly that the Mission

14   Restoration Project as approved by the Forest Service is an exemplary restoration project that is

15   based on sound science and will provide crucial ecological benefits on a landscape scale to the

16   project area. Proposed amici also believe the outcome of this case could have serious implications

17   for the future of similar ongoing collaborative efforts on National Forest lands in which amici

18   are involved, and the continued willingness of both the public and the Forest Service to engage

19   in such efforts.

20


                                                     6
     Memo of Law in Support of
     Motion for Leave to File Amicus Brief
      Case 2:19-cv-00350-SMJ           ECF No. 28     filed 08/28/20     PageID.2185 Page 7 of 8




 1          C. An Amicus Brief by CNW, MVCC, and TWS is Desirable and Relevant.

 2          An amicus brief is desirable and relevant in this case because proposed amici offer

 3   expertise and perspectives that will be valuable to the Court and are not provided by any other

 4   party. While CNW, MVCC, and TWS agree with the Forest Service that the Mission Restoration

 5   Project is based on sound science and should be allowed to move forward, as citizen groups these

 6   conservation advocacy organizations provide an independent, environmental perspective on the

 7   application of the law to the facts of this case that differs from that of the Forest Service. Indeed,

 8   as non-profit organizations dedicated to protecting the wilderness and promoting ecosystem

 9   health, proposed amici offer a dramatically different understanding than Plaintiff of the

10   development of the Mission Restoration Project and the effects that Project will have on the

11   landscape. For these reasons, the amicus brief by CNW, MVCC, and TWS setting forth their views

12   on the merits of the Mission Restoration Project will be of value to the Court.

13                                           III.   CONCLUSION

14          For the foregoing reasons, proposed amici curiae CNW, MVCC, and TWS respectfully

15   request that the Court grant their motion for leave to file an amicus brief in this matter.

16          DATED: August 28, 2020
17
18                                                                /s/ Natalie N. Kuehler
19                                                        Natalie N. Kuehler
20                                                        Counsel for proposed amici curiae
21
22
23
24
25
26
                                                      7
     Memo of Law in Support of
     Motion for Leave to File Amicus Brief
      Case 2:19-cv-00350-SMJ           ECF No. 28    filed 08/28/20    PageID.2186 Page 8 of 8




 1                                       CERTIFICATE OF SERVICE
 2
 3   I certify that on August 28, 2020, I served a copy of the foregoing Motion for Leave to File Amicus
 4   Brief via first-class mail and by electronically filing the foregoing with the Clerk of the Court
 5   using the CM/ECF system on the following:
 6
 7   Claudia M. Newman
 8   David A. Bricklin
 9   Bricklin & Newman, LLP
10   1424 Fourth Avenue, Suite 500
11   Seattle, WA 98154
12
13
14
15   Vanessa R. Waldref
16   John T. Drake
17   Assistant U.S. Attorneys
18   P.O. Box 1494
19   Spokane, WA 99210-1494
20
21
22
23
24                  /s/ Natalie N. Kuehler
25                  Natalie N. Kuehler




                                                     8
     Memo of Law in Support of
     Motion for Leave to File Amicus Brief
